01/24/2020
GRANTED IN PART. In light of the fact that this conference
has been scheduled for several months, the Court finds that
Defendant has not provided adequate explanation for the sudden
scheduling conflict. Nevertheless, it appears a Settlement
Conference on the scheduled date is not possible. The settlement
conference in this matter currently scheduled for Friday,
January 31, 2020 at 10:00 a.m. is rescheduled to Monday, April 6,
2020 at 10:00 a.m. in Courtroom 17-D, United States Courthouse,
500 Pearl Street, New York, New York. Parties must attend in-
person with their counsel. Corporate parties must send the
person with decision making authority to settle the matter to the
conference. The parties are instructed to complete the Settlement
Conference Summary Report and prepare pre-conference
submissions in accordance with Judge Parker’s Individual Rules
of Practice. Pre-conference submissions must be received by the
Court no later than March 30, 2020 by 5:00 p.m.
Defendant shall pay the costs of any charges incurred by
Plaintiffs in connection with adjusting/changing travel
arrangements at this late date.




                                                 01/24/2020
